 

[ex10-2_001.jpg]

 



2019 Interim CEO Performance Incentive Plan

 

Section   Description 1 Approval   This 2019 Interim CEO Performance Incentive
Plan (this “Plan”) has been approved by the Nominating and Corporate Governance/
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of NTN Buzztime, Inc. (the “Company” or “Buzztime”). This Plan may be changed or
modified at any time at the discretion of the Committee.         2 Effective
Date   September 17, 2019 (the “Effective Date”)         3 Eligibility   The
sole employee of the Company eligible to participate in this Plan is Allen
Wolff, the Company’s interim chief executive officer (“Wolff” or “Participant”).
Only Wolff may earn incentive compensation under this Plan. Additionally, Wolff
must confirm he read, understood, and agrees to abide by the term and conditions
in this Plan and in his Personal Incentive Memo. This Plan is in addition to any
other contractual agreement or incentive plan to which Wolff is a party or in
which he participates.         4 Plan Design  

(1) Prerequisites to Earning Incentive Compensation

 

To earn incentive compensation under this Plan, subject to provisions of Section
6, the following criteria must be satisfied: (a) this Plan must be funded, based
on the achievement of the Corporate Goals during the periods specified herein;
and (b) Participant must be employed by Buzztime on the applicable Payout Date.

 

(2) Performance Goals

 

The Performance Goals are as follows:



 

    A.

The Company must retain certain key employees to be determined by the Committee
through at least the six-month anniversary of the Effective Date (the “Key
Employee Retention Goal”).





            B. The Company must have a target amount of unrestricted cash, as
determined and approved by the Committee, as of the six-month anniversary of the
Effective Date, (the “Cash Target Goal”).             C. The Company must meet
target sales with respect to its Buzztime Basic product offering, as determined
and approved by the Committee, by March 31, 2020 (the “Buzztime Basic Goal”).

 

    (3) Target Payout Amount      

 

For the achievement each Performance Goal, the Company will grant to Wolff such
number of shares of the Company’s common stock (the “Performance Shares”) equal
to $20,000 divided by the closing price per share of the Company’s common stock
on the date of grant. For the avoidance of doubt, if all three of the
Performance Goals are achieved, Mr. Wolff will be granted an aggregate of
$60,000 worth of Performance Shares, based on the closing price per share of the
Company’s common stock on each grant date.

 

The Performance Shares will be granted under, and be subject to, the Company’s
2019 Performance Incentive Plan (the “2019 PIP”) and any Performance Shares
granted will be evidenced by and subject to a stock award agreement to be
entered into between the Company and Mr. Wolff. Upon grant, the Performance
Shares will be fully vested.

 

The Performance Shares will be adjusted when warranted pursuant to Sections 5
and 6.



 

   

 

 



     

(4) Performance Determination

 

The Committee will determine, in its sole discretion, whether the Performance
Goals are achieved.

 

Notwithstanding anything to the contrary herein and to the extent not prohibited
by law, in the event that a Change in Control (as defined in the 2019 PIP) is
expected to occur, the Committee may, in its sole discretion, determine to grant
all or a portion of the Performance Shares regardless of the extent to which the
Performance Goals are achieved as of such time. If the Committee exercises its
discretion to so grant all or a portion of the Performance Shares, the number of
Performance Shares to be granted will be determined by dividing (A) a dollar
amount to be determined by the Committee between $1.00 and $60,000.00 by (B) the
closing price per share of the Company’s common stock on the date of grant. The
Committee may determine to grant such Performance Shares contingent on, and
effective as of immediately before, the closing of the Change in Control
transaction.

        5 Payout Details  

Payout Date(s): Subject to Section 8 (Company Management Rights), and provided
all the of prerequisites to earning incentive compensation are met pursuant to
Section 4 (Plan Design), the Performance Shares for each of the three
Performance Goals will be granted as soon as practicable after the Committee
determines that the applicable Performance Goal is achieved but no later than
(A) with respect to the Key Employee Retention Goal and the Cash Target Goal,
the 10th business day after the six month anniversary of the Effective Date; and
(B) with respect to the Buzztime Basic Goal, the 10th business day after March
31, 2020 (the date on which the Performance Shares are actually granted, the
“Payout Date”).

 

Plan Administration and Interpretation: This Plan shall be administered and
interpreted by the Committee in its sole discretion. The Committee must approve
any exceptions to the term and conditions of this Plan.

 

Notwithstanding the generality of the foregoing, the Committee also has sole
discretion to determine the impact of any merger, acquisition or similar
transaction or of any activities related thereto and/or of investments made
beyond the core business of the Company as they relate to this Plan.

 

401k deferrals: In accordance with the NTN Buzztime, Inc. 401k Plan, no 401k
deductions will be withheld from incentive (“bonus”) wages.

 

Taxes: Payments under this Plan are in addition to Wolff’s base salary and are
included as total cash compensation and, as such, recorded on his W-2 (or
applicable country statement) statement of wages. Such payments are considered
taxable income and are reported as Gross Income (not “after taxes”). Wolff will
have all appropriate payroll taxes and withholdings deducted from these payments
at the IRS supplemental tax rate. Deductions from a payout in the form of shares
of common stock shall be governed by the 2019 PIP (or any successor long-term
incentive plan), and the applicable grant documentation, if any

        6 Effect of Termination and Disciplinary Action  

Effect of Termination of Employment: Wolff must be employed on the Payout
Date(s) to earn the Performance Shares. If he voluntarily resigns from
employment prior to a Payout Date or if Buzztime terminates his employment prior
to a Payout Date, no Performance Shares are earned.

 

Effect of Disciplinary Action: If Wolff is under disciplinary action (any level
of performance counseling, warning and/or performance improvement plan), he will
be ineligible to participate in this Plan. If upon reevaluation, however, he is
released from disciplinary action, he will at that same time resume eligibility
under this Plan and may be eligible to receive a prorated incentive amount that
excludes the period of time he/she was under disciplinary action.

        7 At Will Employment   Employment with Buzztime is at-will. This means
that just as Participant is free to resign at any time, Buzztime reserves the
right to discharge a Participant at any time, with or without cause or advance
notice. In connection with the “at-will” employment relationship, Buzztime also
reserves the right to exercise its managerial discretion in reassigning,
transferring, promoting or demoting an employee, at any time. Participation in
this Plan does not guarantee continued employment for any particular period of
time or otherwise change Buzztime’s policy of employment at-will.         8
Company Management Rights   Buzztime reserves the right to amend or terminate
this Plan, at any time, at the Committee’s discretion, with or without advance
notice. Any amendments to this Plan will be in writing and approved by the
Committee. If this Plan is amended or terminated prior to March 31, 2020,
Participant will be paid, according to any amending or terminating documents.
This Plan will automatically terminate at March 31, 2020, except that the payout
provisions will continue in effect until satisfied.

 

-2-

 

 

Acknowledgement

 

Your signature below indicates that you have read, understood, and agreed to the
2019 Interim CEO Performance Incentive Plan, which includes the preceding 2
pages and the Personal Incentive Memo for your position. Information contained
in these documents is strictly confidential and shall under no circumstances be
shared with other employees of NTN Buzztime or with anyone outside the Company
without the express consent of the Director of Human Resources of the Company
unless required to do so under Sarbanes Oxley Act or the Securities Exchange
Commission.

 

Date: September 17, 2019   /s/ Allen Wolff       Allen D. Wolff

 

-3-

 

 







